Allowable Subject Matter
Claims 21-24, 26-33 and 35-42 are allowed. The following is an examiner’s statement of reasons for allowance: The claims have been amended, so that they are accorded priority date of November 9, 2012, except for claim 42, which is accorded priority date of March 13, 2013. Dohner et al (Blood, 2010 – of record) teaches the treatment of AML with cytarabine, as set forth previously. The art does not teach or fairly suggest the addition of a desulfated heparin, as instantly recited, for this purpose. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/LEIGH C MAIER/Primary Examiner, Art Unit 1623